DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant specification discloses the following species:
A first species disclosed by figures 1-9 and current original claims 1-7.
A second species of figure 11. wherein the shapes of the first electrode 31 and the second electrodes 32 are different in an input support device 3b.  According to applicant specification p. 42-43,  “For example, as shown in figure 11, the first electrode 31 has a circular shape in a plan view and is arranged so as to overlap with the one drive electrode Tx.  The second electrode has an L shape and is arranged so as to overlap with three drive electrodes Tx.  Since the shape and the area S1 of the first electrode 31 are different from the shape and the area S2 of the second electrode 32…the input detection system 1 can supply signals of different potentials to the first electrode 31 and the second electrode 32, regardless of the direction of rotation of the input support device 3b.” 
A third species of an array substrate of “a second embodiment” shown in figure 12.
Original claims 1-7 are directed towards the first species.   Directing claims or claim amendments to either of the second or third species could raise concerns regarding election by original presentation later in the follow-up prosecution.  See MPEP 818.02(a) and 819.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitations, “…the electrodes facing the first electrode,” and, “…the electrodes facing the second electrode.”  There is insufficient antecedent basis for these limitations in the claim.  The claims have not previously recited, “electrodes facing the first electrode,” or, “electrodes facing the second electrode.”
	Claim 6 recites the limitation, “…the electrode overlapping with one of the first electrode and the second electrode.”  There is insufficient antecedent basis for this limitation in the claim.  There is no previous mention in claims 1 or 6 of a/an electrode “overlapping with one of the first electrode and the second electrode,” or, a/an electrode “overlapping with another of the first electrode and the second electrode.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US 5936613 A, hereinafter, Jaeger) in view of JP 5260241 B2 (hereinafter, JP 241).
Regarding claims 1 and 7, Jaeger teaches an input detection system and device (Figs. 1, 16-18, 54 and 56) comprising: 
a plurality of electrodes arrayed in a detection region (Fig. 54, “conductive pads 520 that are connected to the conductors 503 that extend along the plate to connect the control 502 with a controlled circuit”); and 
an input support device (Figs. 16-18, 54 and 56, knob 12f/482/513) including an LC circuit (Fig. 18, see oscillator circuits 99 and 101  which include inductance coils 107 and 108 and capacitors 104 and 106), and a housing accommodating therein at least the LC circuit (Fig. 16 shows knob housing which accommodates oscillator circuit 99), wherein 
the input support device is disposed overlapping with a plurality of the electrodes (Figs. 1 and 54 show a knob 513 overlapping conductive pads 520),
 the housing is a conductor (Fig. 56, “To provide switching signals for turning a controlled circuit on and off or for other purposes, the knob 482 of this embodiment has a conductive metal core 484.”  Knob housing has a conductor), 
the LC circuit includes a first capacitor and a second capacitor coupled in series between the one end side and the other end side of the LC circuit (Fig. 18, capacitors 113 and 117), and 
a coupling portion between the first capacitor and the second capacitor is coupled to the housing (Figs. 16-18, capacitors 113 and 117 are coupled to the knob housing).
Jaeger teaches the LC circuit is coupled to the knob. Jaeger is not relied upon for teaching a first electrode coupled to one end side of the LC circuit, a second electrode coupled to another end side of the LC circuit. 
While Jaeger discloses the LC circuit is coupled to the knob, JP 241 teaches a push knob with a first electrode and a second electrode (Fig. 1, push knob 16, a plurality of touch electrodes 15a-15c provided between the push knob 16 and the substrate 12).   The combination of Jaeger and JP 241 disclose a first electrode coupled to one end side of the LC circuit, a second electrode coupled to another end side of the LC circuit (Jaeger Fig. 16 teaches the knob comprising an LC circuit.  JP 241 figure 1 shows a knob will include touch electrodes).
JP 241 teach the first electrode and second electrode determine if a user has pressed the push knob.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to apply the teachings of JP 241 to Jaeger as this provide Jaeger’s knob with the added functionality of determining when the knob has been pressed.  Based on the above findings, this combination is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143, Exemplary rationale (A). 
Regarding claim 5, Jaeger teaches the coupling portion of the LC circuit is coupled to a reference potential through the housing (Fig. 18, LC circuits of oscillators 99 and 101 are coupled to a reference ground potential).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US 5936613 A, hereinafter, Jaeger) in view of JP 5260241 B2 (hereinafter, JP 241), as applied to claim 1 above, and further in view of Farnham (US 2090513 A).
	Regarding claim 2, Jaeger and JP 241 are not relied upon for teaching a ratio of a capacitance value of the first capacitor to a capacitance value of the second capacitor satisfies a relation in Equation (1) below:
 CA: CB = S1: S2
where CA is the capacitance value of the first capacitor, CB is the capacitance value of the second capacitor, Si is an area of the first electrode, and S2 is an area of the second electrode.
	Farnham teaches a ratio of a capacitance value of the first capacitor to a capacitance value of the second capacitor satisfies a relation in Equation (1) below: CA: CB = S1: S2
where CA is the capacitance value of the first capacitor, CB is the capacitance value of the second capacitor, Si is an area of the first electrode, and S2 is an area of the second electrode (Fig. 1 shows two identical LC circuits in parallel wherein both capacitors have the same value C.  The first capacitor and the second capacitor will have a ratio of 1:1 and their surface areas will have a ratio of 1:1).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to apply the teachings of Farnham to Jaeger as this provides Jaeger’s knob with oscillators that are tuned to the same frequency such that the coupling between the tuned oscillators is substantially reduced (Farnham, Col. 1, lines 19-20).  Based on the above findings, this combination is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143, Exemplary rationale (A). 
	Regarding claim 3, as best understood by the examiner, Jaeger and JP 241 are not relied upon for teaching a ratio of a capacitance value of the first capacitor to a capacitance value of the second capacitor satisfies a relation in Equation (2) below: 
CA:CB = CE1: CE2
where CA is the capacitance value of the first capacitor, CB is the capacitance value of the second capacitor, CE1 is interelectrode capacitance formed between the first electrode and a plurality of the electrodes facing the first electrode, and CE2 is interelectrode capacitance formed between the second electrode and a plurality of the electrodes facing the second electrode. 
Farnham teaches a ratio of a capacitance value of the first capacitor to a capacitance value of the second capacitor satisfies a relation in Equation (2) below: 
CA:CB = CE1: CE2
where CA is the capacitance value of the first capacitor, CB is the capacitance value of the second capacitor, CE1 is interelectrode capacitance formed between the first electrode and a plurality of the electrodes facing the first electrode, and CE2 is interelectrode capacitance formed between the second electrode and a plurality of the electrodes facing the second electrode (Fig. 1 shows two identical LC circuits in parallel wherein both capacitors have the same value C. As the C values are located proportionally, their interelectrode capacitance CE1 and CE2 will then also be proportional at the same 1:1 ratio). 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to apply the teachings of Farnham to Jaeger as this provides Jaeger’s knob with oscillators that are tuned to the same frequency such that the coupling between the tuned oscillators is substantially reduced (Farnham, Col. 1, lines 19-20).  Based on the above findings, this combination is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143, Exemplary rationale (A). 
Regarding claim 4, Jaeger and JP 241 are not relied upon for teaching a ratio of a capacitance value of the first capacitor to a capacitance value of the second capacitor satisfies a relation in Equation (3) below: 

    PNG
    media_image1.png
    15
    389
    media_image1.png
    Greyscale
 
where CA is the capacitance value of the first capacitor, CB is the capacitance value of the second capacitor, Cpl is a capacitance value of parasitic capacitance formed on the one end side of the LC circuit, Cp2 is a capacitance value of parasitic capacitance formed on the other end side of the LC circuit, CE1 is a capacitance value of interelectrode capacitance formed between the first electrode and a plurality of the electrodes facing the first electrode, and CE2 is a capacitance value of interelectrode capacitance formed between the second electrode and a plurality of the electrodes facing the second electrode.
Farnham teaches a ratio of a capacitance value of the first capacitor to a capacitance value of the second capacitor satisfies a relation in Equation (3) below:  						 
    PNG
    media_image1.png
    15
    389
    media_image1.png
    Greyscale

 where CA is the capacitance value of the first capacitor, CB is the capacitance value of the second capacitor, Cpl is a capacitance value of parasitic capacitance formed on the one end side of the LC circuit, Cp2 is a capacitance value of parasitic capacitance formed on the other end side of the LC circuit, CE1 is a capacitance value of interelectrode capacitance formed between the first electrode and a plurality of the electrodes facing the first electrode, and CE2 is a capacitance value of interelectrode capacitance formed between the second electrode and a plurality of the electrodes facing the second electrode (Fig. 1 shows two identical LC circuits in parallel.  As the circuits are identical their parasitic capacitances will be identical thereby meeting the claim limitations).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to apply the teachings of Farnham to Jaeger as this provides Jaeger’s knob with oscillators that are tuned to the same frequency such that the coupling between the tuned oscillators is substantially reduced (Farnham, Col. 1, lines 19-20).  Based on the above findings, this combination is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143, Exemplary rationale (A). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US 5936613 A, hereinafter, Jaeger) in view of JP 5260241 B2 (hereinafter, JP 241), as applied to claim 1 above, and further in view of Stambaugh et al. (KR 20120004462 A, hereinafter, Stambaugh).
Regarding claim 6, Jaeger teaches one of the first and second electrode is supplied with a reference potential (Fig. 18, ground terminal) and the another of the first electrode and the second electrode is supplied with a detection drive signal (Fig. 18, see + and – terminals connected to oscillator(s) 99/101).
Jaeger and JP 241 are not relied upon for teaching the electrode overlapping with one of the first electrode and the second electrode, and the electrode overlapping with another of the first electrode and the second electrode.
Stambaugh teaches a knob 14 which overlaps a substrate 12 and circuit carrier 20 with a number of touch sensors 18 that can be implemented as sense electrodes (Fig. 1).  The combination of Jager (figure 54 knob with conductive pads 520) and Stambaugh (Fig. 1, circuit carrier with touch sensors 18) will result in the electrode overlapping with one of the first electrode and the second electrode (Jaeger conductive pad(s) 520 will overlap with Stambaugh touch sensors 18) is supplied with a reference potential (Jager fig. 18 ground potential), and the electrode overlapping with another of the first electrode and the second electrode(Jaeger conductive pad(s) 520 will overlap with Stambaugh touch sensors 18) is supplied with a detection drive signal (Jaeger fig. 18, see + and – terminals connected to oscillator(s) 99/101).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to apply the teachings of Stambaugh to Jaeger as this Stambaugh’s knob is removable from a substrate thereby allowing easy replacement of the knob if contaminants  are build up on the knob affecting its operation (Stambaugh Abstract and background). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622